          Case 6:09-cr-00012-CCL Document 264 Filed 10/29/20 Page 1 of 2




                   THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                              HELENA DIVISION

UNITED STATES OF AMERICA                 )
                                         )            CR-09-012-H-CCL
                              Plaintiff, )
                                         )             CV 20-76-H-CCL
    vs.                                  )
                                         )                   Order
ANDREW THOMAS SWAGER,                    )
                                         )
                            Defendant. )

      Defendant Andrew Thomas Swager moves to vacate the sentence imposed

by the Court on October 1, 2020, pursuant to 28 U.S.C. § 2255, on the grounds

that his counsel provided ineffective assistance. (Doc. 262). Defendant was

represented at the October 1, 2020, revocation hearing by Assistant Federal

Defender Joslyn Hunt. Ms. Hunt timely filed a notice of appeal on behalf of her

client. (Doc. 261 ).

      In the interest of judicial economy, this Court will not consider Defendant's

§ 2255 motion while he is pursuing a direct appeal from the revocation

proceeding. See United States v. Pirro, 104 F Jd 297, 299 (9 th Cir. 1997).



                                   Page 1 of 2
        Case 6:09-cr-00012-CCL Document 264 Filed 10/29/20 Page 2 of 2



Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion to vacate his sentence

(Doc. 262) is DENIED without prejudice.

      The record before the Court, even when considered in the light most

favorable to Defendant, does not meet the standard required for a certificate of

appealability because Defendant will be free to file a § 2255 motion once he has

completed his direct appeal. A certificate of appealability is therefore DENIED.

      The Clerk of Court is directed to close CV 20-76-H-CCL by entering

judgment dismissing th4tition without prejudice.

      Dated thisU day of October, 2020.


                                            t

                                   ~LO~
                                SENIOR UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
